Name: Commission Regulation (EC) No 2013/2003 of 14 November 2003 on the issuing of system A3 export licences in the fruit and vegetables sector (tomatoes, oranges, lemons and table grapes)
 Type: Regulation
 Subject Matter: trade policy;  plant product;  tariff policy
 Date Published: nan

 Avis juridique important|32003R2013Commission Regulation (EC) No 2013/2003 of 14 November 2003 on the issuing of system A3 export licences in the fruit and vegetables sector (tomatoes, oranges, lemons and table grapes) Official Journal L 297 , 15/11/2003 P. 0022 - 0023Commission Regulation (EC) No 2013/2003of 14 November 2003on the issuing of system A3 export licences in the fruit and vegetables sector (tomatoes, oranges, lemons and table grapes)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 47/2003(2), and in particular the third subparagraph of Article 35(3) thereof,Whereas:(1) Commission Regulation (EC) No 1913/2003(3) opens an invitation to tender setting the indicative refund rates and indicative quantities for system A3 export licences, which may be issued, other than those tendered for as part of food aid.(2) In the light of the tenders submitted, the maximum refund rates and the percentages of quantities to be awarded for tenders quoting those maximum rates should be set.(3) In the case of table grapes, oranges and lemons, the maximum rate necessary to award licences for the indicative quantity up to the quantities tendered for is not more than one-and-a-half times the indicative refund rate.(4) In the case of tomatoes and table grapes, the asked refund rates are considerably higher than the indicative refund rate and, therefore, all tenders shall be rejected by fixing a zero maximum rate,HAS ADOPTED THIS REGULATION:Article 1In the case of tomatoes, oranges, lemons and table grapes, the maximum refund rates and the percentages for reducing the quantities awarded under the invitation to tender opened by Regulation (EC) No 1913/2003 shall be fixed in the Annex.Article 2This Regulation shall enter into force on 15 November 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 November 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 268, 9.10.2001, p. 8.(2) OJ L 170, 29.6.2002, p. 69.(3) OJ L 283, 31.10.2003, p. 25.ANNEXIssuing of system A3 export licences in the fruit and vegetable sector (tomatoes, oranges, lemons and table grapes)>TABLE>